EXHIBIT 10.7

MUELLER WATER PRODUCTS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

Approved by the Board of Directors on May 24, 2006

Approved by Stockholders on May 25, 2006

Amended by the Board of Directors on September 27, 2006

Termination Date: May 24, 2016

The following constitute the provisions of the 2006 Employee Stock Purchase Plan
of Mueller Water Products, Inc.

1.          Purpose.   The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company. The Company intends that the Plan qualify as an “Employee
Stock Purchase Plan” under Section 423 of the Code. The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

2.          Definitions.

(a)        “Applicable Law” means the legal requirements relating to the
administration of an employee stock purchase plan under applicable U.S. state
corporate and securities laws, U.S. federal securities laws, the Code, any stock
exchange rules or regulations, and the applicable laws of any other country or
jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.

(b)        “Board” means the board of directors of the Company.

(c)        “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(d)        “Committee” means the Board or a committee named by the Board.

(e)        “Common Stock” means the Series A common stock of the Company, par
value $0.01 per Share, or any securities into which such stock may be converted.

(f)         “Company” means Mueller Water Products, Inc., a Delaware
corporation.

(g)        “Compensation” means base cash compensation and commissions earned by
an Employee from the Company or a Designated Subsidiary, but excluding overtime,
shift differentials, bonuses, incentive compensation, relocation, expense
reimbursements, tuition and other reimbursements and income realized as a result
of participation in any stock option, stock purchase, or similar plan of the
Company or any Designated Subsidiary.

(h)        “Continuous Status as an Employee” means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave;
(ii) military leave; (iii) any other bona fide leave of absence approved by the
Administrator, provided that such leave is for a period of not more than three
months, unless reemployment upon the expiration of such leave is guaranteed by
contract (including Company policy) or statute; or (iv) transfers between the
Company and its Designated Subsidiaries.

(i)         “Contributions” means all amounts credited to the account of a
Participant pursuant to the Plan.

(j)         “Corporate Transaction” means a sale of all or substantially all of
the Company’s assets, a merger, a consolidation, a tender offer, or other
capital reorganization of the Company with or into another corporation,
including but not limited to:

(i)         The sale, exchange, lease or other disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to a person or group of related


--------------------------------------------------------------------------------


persons, as such terms are defined or described in Sections 3(a)(9) and
13(d)(3) of the Exchange Act;

(ii)       A merger or consolidation or similar transaction involving the
Company if the stockholders of the Common Stock of the Company immediately prior
to such transaction do not own a majority of the outstanding common stock of the
surviving company or its parent immediately after the transaction in
substantially the same proportions relative to each other as immediately prior
to such transaction;

(iii)      Any person or group becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of more
than 50% of the total voting power of the voting stock of the Company, including
by way of merger, consolidation or otherwise (for the purposes of this
clause (iii), a member of a group will not be considered to be the “beneficial
owner” of the securities owned by other members of the group other than in
response to a contested proxy or other control battle); or

(iv)       During any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board (together with any new
directors whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office.

(k)        “Designated Subsidiary” means a Subsidiary that has been designated
by the Committee in its sole discretion, from time to time, as eligible to
participate in the Plan with respect to its Employees.

(l)         “Effective Date” means the date on which the registration statement
on Form S-1 filed with the Securities and Exchange Commission pursuant to
Rule 424 under the Securities Act for the initial public offering of the
Company’s Common Stock (the “Registration Statement”) becomes effective;
provided, however, except as otherwise determined by the Committee to the extent
permitted under the Plan, that no Offering Period shall commence under the Plan
until, and the first Offering Date under the Plan shall be, August 1, 2006.

(m)      “Employee” means any person, including an Officer, who is an employee
of the Company or its Designated Subsidiaries for tax purposes and who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries; provided, however, that the Committee may establish administrative
rules requiring that employment commence some minimum period (not to exceed 30
days) prior to an Offering Date in order to be eligible to participate in the
Offering Period beginning on that Offering Date.

(n)        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

(o)        “Fair Market Value” means, as of a given date, the value of the
Common Stock determined as follows: (1) if the Common Stock is listed on any
established stock exchange or national market system, the Fair Market Value
shall be the closing sales price per Share of the Common Stock (or the closing
bid, if no sales were reported) on the date of determination as quoted on such
exchange or system on which the Common Stock has the highest average trading
volume, as reported in the The Wall Street Journal or such other source as the
Committee deems reliable, (2) if the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value shall be the mean of the closing bid and asked prices for the
Common Stock on the date of such determination, as reported in The Wall Street
Journal or such other source as the Committee deems reliable, or (3) in the
absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Committee.

(p)        “Offering Date” means the first Trading Day of each Offering Period
of the Plan, except as further described in Section 4.


--------------------------------------------------------------------------------


(q)        “Offering Period” means a period of approximately three (3) months
generally commencing on February 1, May 1, August 1 and November 1 of each year
and generally ending on the following April 30, July 31, October 31 and
January 31, respectively, except as further described in Section 4.

(r)        “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(s)        “Participant” shall mean an Employee who is eligible to, and elects
to, be a participant in the Plan as provided in Section 5 and whose
participation has not terminated in accordance with the terms of the Plan.

(t)         “Plan” means this 2006 Employee Stock Purchase Plan.

(u)        “Purchase Date” means the last Trading Day of each Offering Period of
the Plan.

(v)        “Purchase Price” means, with respect to an Offering Period, an amount
equal to a percentage (not less than 85%) established by the Committee (the
“Designated Percentage”) of the lesser of (i) the Fair Market Value of a Share
of Common Stock on the Offering Date or (ii) the Fair Market Value of a Share of
Common Stock on the Purchase Date, as adjusted by the Committee pursuant to
Section 18 in accordance with Section 424(a) of the Code. The Committee may
change the Designated Percentage with respect to any future Offering Period, and
the Committee may determine with respect to any prospective Offering Period that
the option price shall be the Designated Percentage of the Fair Market Value of
a Share of the Common Stock on the Purchase Date (without reference to the Fair
Market Value of a Share of Common Stock on the Offering Date).

(w)       “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended from time to time.

(x)        “Share” means a share of Common Stock, as adjusted in accordance with
Section 18 of the Plan.

(y)        “Subsidiary” means any entity treated as a corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company,
within the meaning of Code Section 424(f), whether or not such corporation now
exists or is hereafter organized or acquired by the Company or a Subsidiary.

(z)        “Trading Day” shall mean a day on which U.S. national stock exchanges
and the National Market System are open for trading and the Common Stock is
being publicly traded on one or more of such markets.

3.          Eligibility.

(a)        Any person who is an Employee as of the Offering Date of a given
Offering Period shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of this Section 3, Section 5(a) and the
limitations imposed by Section 423(b) of the Code.

(b)        Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any Subsidiary, or (ii) if such option would
permit his or her rights to purchase Common Stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value of such Common Stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.

(c)        All Employees who participate in the Plan shall have the same rights
and privileges under the Plan, except for differences that may be mandated by
local law and that are consistent with Code Section 423(b)(5); provided that
individuals participations in a sub-plan adopted pursuant to Section 24


--------------------------------------------------------------------------------


which is not designed to qualify under Code Section 423 need not have the same
rights and privileges as Employees participating in the Code Section 423 Plan.

4.          Offering Periods.   The Plan shall be implemented by a series of
Offering Periods of approximately three (3) months’ duration, with new Offering
Periods commencing on February 1, May 1, August 1 and November 1 of each year
and ending on the following April 30, July 31, October 31 and January 31,
respectively. Except as otherwise determined by the Committee to the extent
permitted under the Plan, the first Offering Period shall commence on August 1,
2006. The Committee shall have the power to change the duration and/or the
frequency of Offering Periods with respect to future Offering Periods if such
change is announced at least five (5) days prior to the scheduled beginning of
the first Offering Period to be affected, subject to compliance with Applicable
Laws.

5.          Participation.

(a)        An eligible Employee may become a Participant in the Plan by
completing a subscription agreement and any other required documents
(“Enrollment Documents”) provided by the Company and submitting them to the
Company or, as applicable, the stock brokerage or other financial services firm
designated by the Company (“Designated Broker”) within the period set by the
Committee with respect to a given Offering Period. The Enrollment Documents and
their submission may be electronic, as directed by the Company.

(b)        Payroll deductions shall commence on the date of the first paycheck
paid on or after the Offering Date and shall end on the date of the last
paycheck paid on or prior to the Purchase Date of the Offering Period to which
the Enrollment Documents are applicable, unless sooner terminated by the
Participant as provided in Section 10.

(c)        Once an eligible Employee becomes a Participant in the Plan, he or
she will automatically participate in all subsequent Offering Periods at the
same Contribution rate, unless he or she (i) submits new Enrollment Documents or
(ii) withdraws from participation in the Plan as provided in Section 10 of the
Plan.

6.          Method of Payment of Contributions.

(a)        A Participant shall elect to have payroll deductions made on each
payday during the Offering Period at the rate of any whole percentage of the
Participant’s Compensation not less than one percent (1%) and not more than ten
percent (10%) (or such greater percentage as the Committee may establish from
time to time before an Offering Date). All Contributions made by a Participant
will be credited to a bookkeeping account in his or her name under the Plan. A
Participant may not make any additional payments into the Plan. Notwithstanding
the foregoing, in locations in which Applicable Law prohibits payroll
deductions, an eligible Employee may elect to participate through contributions
to his or her account under the Plan in a form acceptable to the Committee, and
such Employees shall be deemed to be participating in a sub-plan, unless the
Committee otherwise expressly provides that such Employees shall be treated as
participating in the Plan.

(b)        The Committee may establish rules pertaining to the changes to the
rate of a Participant’s Contributions, limiting the frequency with which
Participants may change his or her rate of participation, the timing of the
elections for such changes, and whether or not changes may effectuate an
increase in Contributions or only a decrease in Contributions. A Participant may
change his or her rate of Contributions with respect to current or future
Offering Periods by filing new Enrollment Documents at such times and on such
terms as specified by the Committee.


--------------------------------------------------------------------------------


(c)        To the extent necessary to comply with Section 423(b)(8) of the Code
and Section 3(b) herein, a Participant’s payroll deductions may be decreased by
the Company to 0% during any Offering Period scheduled to end during the current
calendar year. Payroll deductions shall re-commence at the rate provided in such
Participant’s then-effective Enrollment Documents at the beginning of the first
Offering Period that is scheduled to end in the following calendar year. In
addition, a Participant’s payroll deductions may be decreased by the Company to
0% at any time during an Offering Period in order to avoid unnecessary payroll
contributions as a result of application of the maximum share limit set forth in
Section 8, in which case payroll deductions shall re-commence at the rate
provided in such Participant’s then-effective Enrollment Documents at the
beginning of the next Offering Period.

7.          Grant of Option.   On the Offering Date of each Offering Period,
each eligible Employee shall be granted an option to purchase on each Purchase
Date a number of Shares of the Company’s Common Stock determined by dividing the
accumulated Contributions credited to the Participant’s account as of the
Purchase Date by the applicable Purchase Price. An option will expire upon the
earliest to occur of (i) the failure of a newly eligible Employee to complete
and submit the Enrollment Documents by the date determined by the Committee with
respect to that Offering Period, (ii) the termination of a Participant’s
participation in the Plan, (iii) the exercise of the option on the Purchase Date
or (iv) the termination of the Offering Period as provided in the Plan.

8.          Exercise of Option.

(a)        Unless a Participant withdraws from the Plan as provided in
Section 10, and except as otherwise provided in Sections 7, 18 or 19, the
Participant’s option for the purchase of Shares will be exercised automatically
on the Purchase Date of the Offering Period for the purchase of the maximum
number of whole and fractional Shares that can be purchased under the option
with the accumulated Contributions credited to the Participant’s account at the
applicable Purchase Price. Notwithstanding the foregoing, and in addition to any
other limitations set forth in the Plan and under Applicable Law, the maximum
number of Shares a Participant may purchase during each Offering Period shall be
1,000 Shares and the maximum number of Shares that all Participant may purchase
in the aggregate during each Offering Period shall be 100,000 Shares, in each
case subject to any adjustment pursuant to Section 18 below. The Company shall
retain the full amount of Contributions used to purchase Common Stock as payment
for the Common Stock.

(b)        For tax purposes, the Shares purchased upon exercise of an option
hereunder shall be deemed to be sold to the Participant on the Purchase Date.
The Company or its designee may make such provisions and take such action as it
deems necessary or appropriate for the withholding of taxes and/or social
insurance as required by Applicable Law. Each Participant is responsible for the
payment of all individual tax liabilities arising under the Plan, including with
respect to the sale or other disposition of Shares acquired under the Plan.

9.          Delivery.

(a)        The Company will deliver Shares purchased under the Plan (or a record
thereof) as promptly as possible. The Committee may permit or require that
Shares purchased under the Plan be deposited directly with the Designated
Broker, and the Committee may utilize electronic or automated methods of Share
transfer. The Committee may require that Shares be retained with the Designated
Broker for a designated period of time and/or may establish other procedures to
permit tracking of “disqualifying dispositions” of such Shares. A “disqualifying
disposition” is any sale or other disposition which is made within two years
after the Offering Date or within one year after the Purchase Date. A
“qualifying disposition” will occur if the sale or other disposition of the
Shares is made after the Shares have been held for more than two years after the
Offering Date and more than one year after the Purchase Date. Participants are
urged to consult their personal tax advisors regarding the specific U.S.
federal, state, local and foreign income and other tax consequences applicable
to dispositions. A Participant who withdraws all of his or her whole Shares from
the Plan shall have the Fair Market Value of any fractional Share held under the
Plan for such person paid to him or her in cash.


--------------------------------------------------------------------------------


(b)        The Committee may in its discretion direct the Company to retain in a
Participant’s account for the subsequent Offering Period or return to the
Participant any amounts left over in a Participant’s account after a Purchase
Date for any reason.

(c)        No Participant shall have any voting, dividend, or other stockholder
rights with respect to Shares subject to any option granted under the Plan until
the Shares subject to the option have been purchased and delivered to the
Participant as provided in this Section 9.

10.        Voluntary Withdrawal; Termination of Employment.

(a)        A Participant may terminate his or her participation in the Plan and
withdraw all of the Contributions credited to his or her account under the Plan
prior to a Purchase Date by submitting a completed “Notice of Withdrawal” form
to the Company (or, as applicable, the Designated Broker). As soon as
practicable following the Company’s receipt of the Notice of Withdrawal, all of
the Participant’s Contributions credited to his or her account will be returned
without any interest thereon, and no further Contributions for the purchase of
Shares will be made during the Offering Period. The Committee may establish
rules (i) pertaining to the timing of withdrawals, (ii) limiting the frequency
with which Participants may withdraw and re-enroll and (iii) imposing a waiting
period on Participants wishing to re-enroll following withdrawal.

(b)        Upon termination of the Participant’s Continuous Status as an
Employee prior to the Purchase Date of an Offering Period for any reason, the
Contributions credited to his or her account will be returned to him or her or,
in the case of his or her death, to the person or persons entitled thereto, and
his or her option will be automatically terminated.

(c)        The Committee may establish rules regarding when leaves of absence or
changes of employment status will be considered to be a termination of
employment, and the Committee may establish termination-of-employment procedures
for this Plan that are independent of similar rules established under other
benefit plans of the Company and its Designated Subsidiaries; provided that such
procedures are not in conflict with the requirements of Section 423 of the Code.

11.        Interest.   No interest shall accrue on the Contributions of a
Participant in the Plan.

12.        Stock.

(a)        Subject to adjustment as provided in Section 18, the maximum number
of Shares that may be made available for sale and which may be issued under the
Plan shall be 4,000,000 Shares. The Shares may consist, in whole or in part, of
unissued Shares, treasury Shares, or Shares purchased by the Company on the open
market. The issuance of Shares pursuant to the Plan shall reduce the total
number of Shares that may be made available for sale and which may be issued
under the Plan.

(b)        If the Committee determines that, on a given Purchase Date, the
number of Shares with respect to which options are to be exercised may exceed
(1) the number of Shares of Common Stock that were available for sale under the
Plan as of the Offering Date, or (2) the number of Shares available for sale
under the Plan with respect to that Offering Period, the Committee may in its
sole discretion provide for a pro rata allocation of the Shares of Common Stock
available for purchase in that Offering Period in as uniform a manner as shall
be practicable and equitable among all Participants in that Offering Period and
either (i) continue the Plan or (ii) terminate the Plan pursuant to Section 19
below.

13.        Administration.

(a)        The Committee will have the authority and responsibility for the
day-to-day administration of the Plan as well as the authority and
responsibility specifically provided in this Plan, in addition to any other
duties, responsibilities and authority delegated to the Committee by the Board.
The Committee may delegate to one or more individuals the day-to-day
administration of the Plan. The Committee shall have full power and authority to
(i) adopt, amend and rescind any Plan rules which it deems desirable and
appropriate for the proper administration of the Plan, (ii) construe and
interpret the provisions of the Plan, (iii) supervise the administration of the
Plan, (iv) make factual determinations relevant to Plan


--------------------------------------------------------------------------------


entitlements and (v) take all other actions in connection with administration of
the Plan as it deems necessary or advisable, consistent with any delegation from
the Board. Decisions of the Board and the Committee shall be final and binding
upon all participants.

(b)        Without stockholder consent and without regard to whether any
Participant rights may be considered to have been adversely affected, the
Committee shall be entitled to change the timing of future Offering Periods,
limit the frequency and/or number of changes in the amount withheld during an
Offering Period, establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Committee determines in its sole discretion advisable that are consistent
with the Plan.

14.        Designation of Beneficiary.   The Committee may establish
rules pertaining to the designation by the Participant of a beneficiary who is
to receive any Shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to the end of an
Offering Period.

15.        Transferability.   During his or her lifetime, a Participant’s option
to purchase Shares hereunder is exercisable only by him or her. Neither
Contributions credited to a Participant’s account nor any rights with regard to
the exercise of an option or the receipt of Shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution, or as provided in Section 14) by
the Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan in accordance with Section 10.

16.        Use of Funds.   All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions.

17.        Reports.   Individual accounts will be maintained for each
Participant in the Plan. Statements of account will be provided to Participants
by the Company or the Designated Broker at least annually, which statements will
set forth the amounts of Contributions, the per Share Purchase Price, the number
of Shares purchased and the remaining cash balance, if any.

18.        Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a)        Adjustment.   Subject to any required action by the stockholders of
the Company, in the event of any change in the Common Stock subject to the Plan
or subject to or underlying any outstanding option, by reason of any stock
dividend, stock split, reverse stock split, reorganization, recapitalization,
merger, consolidation, spin-off, combination, exchange of Shares of Common Stock
or other corporate exchange, or any distribution or dividend to stockholders of
Common Stock (whether paid in cash or otherwise) or any transaction similar to
the foregoing, the Board in its sole discretion and without liability to any
person may make such substitution or adjustment, if any, as it deems to be
equitable to (i) the number and kind of Shares or other securities that have
been authorized for issuance under the Plan but have not yet been placed under
option, including the number of Shares of Common Stock set forth in
Section 12(a) above (collectively, the “Reserves”), (ii) the maximum number of
Shares of Common Stock that may be purchased by a Participant and/or by all
Participants in an Offering Period as set forth in Section 8, (iii) the number
and kind of Shares or other securities covered by each option under the Plan
that has not yet been exercised, (iv) the Purchase Price per Share of Common
Stock covered by each option under the Plan that has not yet been exercised and
(v) any other affected terms of the Plan or any outstanding option. Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of


--------------------------------------------------------------------------------


stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an option.

(b)        Corporate Transactions.

(i)         In the event of a dissolution or liquidation of the Company, and
unless otherwise provided by the Board, (i) any Offering Period then in
progress, and any options outstanding thereunder will terminate prior to the
consummation of such transaction and (ii) all Contributions will be refunded to
the Participants.

(ii)       In the event of a Corporate Transaction, then in the sole discretion
of the Board, (1) each option shall be assumed or an equivalent option shall be
substituted by the successor corporation or parent or subsidiary of such
successor entity, (2) a date established by the Board on or before the date of
consummation of such Corporate Transaction shall be treated as a Purchase Date,
and all outstanding options shall be exercised on such date, (3) all outstanding
options shall terminate and all Contributions will be refunded to the
Participants, or (4) all outstanding options shall continue unchanged.

19.        Amendment or Termination.   The Board may, at any time and for any
reason, terminate, suspend or amend the Plan; provided, however, that no such
actions may adversely affect outstanding options except as provided in
Section 18 and this Section 19. Notwithstanding the foregoing, the Board may
terminate or suspend the Plan and/or an on-going Offering Period if the Board
determines that such action is in the best interests of the Company and the
stockholders. Upon a termination or suspension of the Plan, the Board may in its
discretion (i) return without interest, the Contributions credited to
Participants’ accounts to such Participants or (ii) set an earlier Purchase Date
with respect to an Offering Period then in progress. The Company shall obtain
stockholder approval of any amendments or terminations in such a manner and to
such a degree as required by Applicable Law.

20.        Notices.   All notices or other communications by an Employee to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.        Conditions Upon Issuance of Shares.   Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. In connection with the granting or exercise of an
option, the Company may require a Participant to make such representations and
warranties which, in the opinion of counsel for the Company, are required by
Applicable Law.

22.        Term of Plan; Effective Date.   This Plan shall be effective on the
Effective Date, subject to approval of the stockholders of the Company within
twelve (12) months before or after its date of adoption by the Board. It shall
continue in effect for a term of ten (10) years from the Effective Date unless
sooner terminated under Section 19.

23.        Additional Restrictions of Rule 16b-3.   The terms and conditions of
options granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

24.        Rules for Foreign Jurisdictions.   The Committee may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of Applicable Laws. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions or other
contributions by Participants, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements; however, if such varying provisions are not
in


--------------------------------------------------------------------------------


accordance with the provisions of Section 423(b) of the Code, including but not
limited to the requirement of Section 423(b)(5) of the Code that all options
granted under the Plan shall have the same rights and privileges unless
otherwise provided under the Code and the regulations promulgated thereunder,
then the individuals affected by such varying provisions shall be deemed to be
participating under a sub-plan and not the Plan. The Committee may also adopt
sub-plans applicable to particular Designated Subsidiaries or locations, which
sub-plans may be designed to be outside the scope of Code section 423. The
rules of such sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 12, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

25.        No Enlargement of Rights.   Nothing contained in this Plan shall be
deemed to give any Employee or other individual the right to be retained in the
employ or service of the Company or any Subsidiary or to interfere with the
right of the Company or any Subsidiary to discharge any Employee or other
individual at any time, for any reason or no reason, with or without notice.

26.        Lock-Up.   By electing to participate in the Plan, the Participant
agrees that the Company (or a representative of the underwriter(s)) may, in
connection with any underwritten registration of the offering of any securities
of the Company under the Securities Act, require that the Participant not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of Common Stock or other securities of the Company
held by the Participant (including but not limited to any Shares purchased under
the Plan), for a period of time specified by the underwriter(s) (not to exceed
one hundred eighty (180) days) following the effective date of the registration
statement of the Company filed under the Securities Act. The Participant further
agrees to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop transfer
instructions with respect to Shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this section and shall have the right, power and authority to
enforce the provisions hereof as though they were a party hereto.

27.        Governing Law.   This Plan shall be governed by applicable laws of
the State of Delaware.


--------------------------------------------------------------------------------


MUELLER WATER PRODUCTS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

New Election              

Change of Election              

1.          I,                                                   , hereby elect
to participate in the Mueller Water Products, Inc. 2006 Employee Stock Purchase
Plan (the “Plan”) effective as of the Offering Period commencing on
                                  ,          , and subscribe to purchase Shares
of the Company’s Common Stock in accordance with this Subscription Agreement and
the Plan.

2.          I elect to have Contributions in the amount of        % of my
Compensation, as those terms are defined in the Plan, applied to this purchase.
I understand that this amount must not be less than 1% and not more than 10% of
my Compensation during the Offering Period. (Please note that no fractional
percentages are permitted).

3.          I hereby authorize payroll deductions from each paycheck during each
Offering Period at the rate stated in Item 2 of this Subscription Agreement. I
understand that all payroll deductions made by me shall be credited to my
account under the Plan and that I may not make any additional payments into such
account. I understand that all Contributions made by me shall be accumulated for
the purchase of Shares of Common Stock at the applicable Purchase Price
determined in accordance with the Plan. I further understand that, except as
otherwise set forth in the Plan, Shares will be purchased for me automatically
on the Purchase Date of each Offering Period unless my employment is terminated
prior to the Purchase Date or I otherwise withdraw from the Plan by giving
written notice to the Company for such purpose.

4.          I understand that I may discontinue at any time prior to the
Purchase Date my participation in the Plan as provided in Section 10 of the
Plan. I also understand that I can decrease the rate of my Contributions on one
occasion only during any Offering Period by completing and filing a new
Subscription Agreement with such decrease taking effect as of the beginning of
the payroll period following the date of filing of the new Subscription
Agreement, if filed at least five (5) business days prior to the beginning of
such payroll period. Further, I may change the rate of deductions for future
Offering Periods by filing a new Subscription Agreement, and any such change
will be effective as of the beginning of the next Offering Period. In addition,
I acknowledge that, unless I discontinue my participation in the Plan as
provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.

5.          I have received a copy of the Company’s most recent Plan summary and
prospectus and a copy of the complete “Mueller Water Products, Inc. 2006
Employee Stock Purchase Plan.”  I understand that my participation in the Plan
is in all respects subject to the terms of the Plan.

6.          Shares purchased for me under the Plan should be issued in the
name(s) of (name of employee or employee and spouse only):

 

 

 

 


--------------------------------------------------------------------------------


7.          In the event of my death, and to the extent permitted by Applicable
Law, I hereby designate the following as my beneficiary(ies) to receive all
payments and Shares due to me under the Plan:

(First)

 

(Middle)

 

(Last)

 

(Relationship)

 

 

(Address)

 

8.          I understand that Shares purchased under the Plan are to be
deposited directly with the Designated Broker (currently, Computershare Limited,
holding through one or more brokerage accounts) for my benefit as a Plan
Participant. I understand that if I withdraw all of my whole Shares from the
Plan, I shall receive cash equal to the Fair Market Value of any fractional
Share held under the Plan for my account.

9.          I understand that if I withdraw any Shares received by me pursuant
to the Plan from the account maintained for me under the Plan through the
Designated Broker within 2 years after the Offering Date (the first day of the
Offering Period during which I purchased such Shares) or within 1 year after the
Purchase Date for such Shares, I will be deemed by the Company to have disposed
of such Shares and that,  for US federal income tax purposes, the Company will
treat me as having received ordinary compensation income at the time of such
disposition in an amount equal to the excess of the fair market value of the
Shares on the Purchase Date over the price that I paid for the Shares,
regardless of whether I disposed of the Shares at a price less than their fair
market value at the Purchase Date. The remainder of the gain or loss, if any,
recognized on such disposition will be treated as capital gain or loss.

I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any, that arise upon the disposition of
the Common Stock. The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including with respect to taxes attributable to the sale or early
disposition of Common Stock by me.

I understand that this tax summary is only a summary and is subject to change. I
acknowledge that I have received a copy of the Plan prospectus, and that
additional information regarding the tax consequences of my participation in the
Plan can be found in the prospectus. I further understand that I should consult
a tax advisor concerning the tax implications of the purchase and sale of stock
under the Plan.

10.        I hereby agree to be bound by the terms of the Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

SIGNATURE:

 

 

EMPLOYEE ID#:

 

 

DATE:

 

 

SPOUSE’S SIGNATURE (necessary
if beneficiary is not spouse):

 

 

 

(Signature)

 

 

 

(Print name)

 

 


--------------------------------------------------------------------------------


 

MUELLER WATER PRODUCTS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

I,                                                   , hereby elect to:

o WITHDRAWAL AS OF CURRENT OFFERING PERIOD:  Withdraw my participation in the
Mueller Water Products, Inc. 2006 Employee Stock Purchase Plan for the Offering
Period that began on                                   ,          . This
withdrawal covers all Contributions credited to my account for this Offering
Period and is effective on the date designated below. I understand that all
Contributions credited to my account for this Offering Period will be paid to me
as soon as practicable following the Company’s receipt of this Notice of
Withdrawal and that my option for this Offering Period will automatically
terminate, and that no further Contributions for the purchase of Shares can be
made by me during the Offering Period.

o WITHDRAWAL AS OF NEXT OFFERING PERIOD:  Withdraw my participation in the
Mueller Water Products, Inc. 2006 Employee Stock Purchase Plan as of the
Offering Period that will begin on                                   ,
         . I understand that no further Contributions will be credited to my
account after the Purchase Date of the Offering Period immediately preceding
this Offering Period.

The undersigned further understands and agrees that he or she shall be eligible
to participate in succeeding Offering Periods only by delivering to the Company
a new Subscription Agreement.

Dated:

 

 

 

 

Signature of Employee

 

 

 

Employee ID Number

 


--------------------------------------------------------------------------------